DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 8, 2022, has been entered. Claims 1-6, 8-11, 14-16, and 18 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims have overcome the objections and rejections under 35 U.S.C. 112(b) previously set forth in the non-final Office action mailed July 21, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form, because claim 14 depends from canceled claim 12 and is therefore rejected as being incomplete. See MPEP 608.01(n), subsection V. Claim 15 is rejected in view of its dependency from claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, claim 14 is interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Patent No. 1,523,756, hereinafter Collins) in view of Kroscher et al. (US Patent No. 626,328), in further view of Davis (US Patent No. 4,854,589, hereinafter Davis).
Regarding claim 1, Collins discloses a ring toss game assembly (Figs. 1-2) comprising: a board (board 3; line 40); a plurality of pegs (pins 5; lines 42-44) each being engaged to and extending substantially perpendicularly from an upper face of the board (Fig. 2); a plurality of rings (rings 6; lines 44-47; see line 54, “rings”), wherein a respective ring (6) is configured for grasping in digits of a hand of a user such that a user can toss the respective ring in an attempt to position the respective ring around a respective one of the pegs (lines 48-53, “the ring is tossed at the pins”); a plurality of holes (see Fig. 2) extending into the upper face of the board (3), the holes being sized complementarily to the pegs (as clearly shown in Fig. 2), such that the pegs (5) are insertable into the holes for engaging the pegs (5) to the board (3) in the configuration illustrated in Fig. 2; and a wall (of box 1, Fig. 2) engaged to, extending around, and extending substantially perpendicularly from a perimeter of the board (3), wherein the wall is configured to retaining tossed rings (6) upon the board (due to the configuration of the wall with respect to the board as shown in Fig. 2), the wall having a height extending from the board (3) that is greater than a length of each peg (5) extending from the board (3), as clearly shown in Fig. 2.
Collins differs from the claimed invention in that Collins does not explicitly teach the pegs are selectively insertable into the holes, and Collins does not teach the wall is transparent.
However, with respect to the selective insertability of pegs, Kroscher teaches a ring toss game assembly (Fig. 1) comprising a plurality of pegs (pins C, D) selectively insertable into holes (pg. 1, line 44, “removably fitted”) in a board (A) for engaging the pegs (C, D) to the board (A) in one of a variety of possible configurations (one possible configuration shown in Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Collins by configuring the pegs to be selectively insertable into the holes, as suggested by Kroscher, in order to securely yet removably join the pegs to the board (see Kroscher, pg. 1, lines 43-44, “the pins being advisably removably fitted to the board”).
With respect to the transparency of the wall, Davis teaches that it was known to select a transparent material for a perimeter wall (transparent side wall 27, Fig. 1; col. 2, lines 32-36) surrounding a game board (13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by selecting a transparent material as suggested by Davis for the wall, so that the surface of the game board is more readily visible to the players.
Regarding claims 3 and 4, Collins teaches the claimed invention substantially as claimed, as set forth above for claim 1. The board (3) of Collins inherently has a width, and the pegs (5) of Collins extend from the board (3) by a distance as shown in Fig. 2, but Collins is silent with respect to the particular dimensions of the board and the pegs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Collins by selecting a board width within the claimed range of 20.00 to 42.00 centimeters (claim 3), or approximately 28.00 centimeters (claim 4), and a peg height within the claimed range of 1.27 to 3.20 centimeters (claim 3), or approximately 2.54 centimeters (claim 4), so that the game assembly is suitably sized for its intended use as a ring toss game (see Collins, lines 8-17), since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Collins further teaches each peg (5) has an end distal from the board (see Fig. 2). Collins does not teach the peg is tapered adjacent to the end such that the end is circumferentially smaller than the peg proximate the end. However, Kroscher further teaches each peg (pins C, D; pg. 1, lines 47-49) is tapered adjacent to its distal end (as shown in Fig. 1) such that the end is circumferentially smaller than the peg (C, D) proximate the end. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by tapering each peg adjacent to the end, as taught by Kroscher, in order to give the pegs an attractive finished appearance. 
Regarding claims 14 and 15, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 1. (See note on claim interpretation in the rejection of claim 14 under 35 USC 112(d) above.) The wall of Collins inherently has a height, but Collins is silent with respect to this dimension. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Collins by providing the wall with a height of from 2.54 to 7.62 centimeters (claim 14), or approximately 5.08 centimeters (claim 15), so that the assembly is suitably sized for its intended use as a ring toss game (see Collins, lines 8-17), since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 16, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Collins further teaches a set of rules for playing a ring toss game (lines 12-17 and 48-57).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Kroscher and Davis, in further view of Williams (US Patent No. 468,214, hereinafter Williams) and Carman (US Patent No. 1,501,942, hereinafter Carman).
Regarding claim 2, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Collins further teaches the board (3) is substantially circularly shaped (Fig. 1; lines 37-40), the rings (6) are substantially circularly shaped (Fig. 1), each ring (6) has a respective inner diameter (Fig. 1), and each peg (5) inherently has a respective color. Collins does not teach the rings have a variety of inner diameters and the pegs have a variety of colors. However, with respect to the inner diameters of the rings, Williams teaches a ring toss game assembly (Fig. 1) comprising rings (17) having a variety of inner diameters (pg. 1, lines 56-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by providing the rings with a variety of inner diameters, as taught by Williams, in order to provide varying levels of difficulty for playing the game. With respect to the colors of the pegs, Carman teaches a ring toss game assembly (Figs. 1-2) comprising pegs (tapered pins 8) having a variety of colors (pg. 2, lines 13-20, “for example red, yellow, brown and blue”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by providing the pegs with a variety of different colors, as suggested by Carman, in order to associate different point scores with different pegs (Carman, pg. 2, lines 13-20).
Regarding claim 5, the modified Collins teaches the claimed invention substantially as claimed, including colored pegs as taught by Carman, as set forth above for claim 2. Carman lists, by way of example, the colors red, yellow, brown and blue (pg. 2, lines 13-20). Although Carman does not explicitly teach pegs colored orange, purple, and white, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any desired colors for the pegs, additionally including orange, purple, and white, as a simple matter of aesthetic design choice, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Kroscher and Davis, in further view of McConnell (US Patent No. 793,798, hereinafter McConnell).
Regarding claim 8, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 1. Collins does not teach the holes being positioned in a plurality of concentric circles. However, McConnell teaches a ring toss game assembly (Fig. 1) comprising a board (A; pg. 1, lines 25-30) and a plurality of pegs (pins 5, 10, 15, 20) positioned in a plurality of concentric circles within the board (pg. 1, lines 20-22, “in circular sets concentric with a central pin”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by positioning the pegs and their corresponding holes in a plurality of concentric circles as taught by McConnell, in order to provide a greater variety of scoring opportunities to add interest to the game.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Kroscher, Davis, Williams, and Carman, in further view of Robinson et al. (US Patent Pub. 2018/0318684, hereinafter Robinson).
Regarding claim 9, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 2. Collins is silent with respect to the material of the rings. However, Robinson teaches a ring toss game assembly comprising rings that “can be made from a variety of materials, including, but not limited to, plastics, rubbers, metals, metal alloys, and wood” (para. 0029, lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by selecting rubber, wood, or metal as the material for the rings, because Robinson clearly teaches that these materials were all known prior to Applicant’s invention to be suitable for making rings for a ring toss game assembly.
Regarding claim 10, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 9. As discussed above for claim 2, Williams teaches rings (17, Fig. 1) having a variety of inner diameters, including a first set of rings having equivalent inner diameters (pg. 1, lines 56-60, “four rings of a size” of larger diameter), a second set of rings having equivalent inner diameters that are smaller than the inner diameters of the rings of the first set (pg. 1, lines 56-60, e.g., two of the four rings of smaller diameter), and a third set of rings having equivalent inner diameters that are equivalent to the inner diameter of the rings of the second set (pg. 1, lines 56-60, e.g., the other two of the four rings of smaller diameter). As discussed above for claim 9, Robinson teaches that rubber, wood, and metal were all known to be suitable materials for rings of a ring toss game assembly (Robinson, para. 0029, lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Collins in view of Williams and Robinson as discussed above, to include a first set of larger rings of equivalent inner diameter and second and third sets of smaller rings of equivalent inner diameter as taught by Williams, in order to provide varying degrees of difficulty when playing the game, and by selecting rubber as taught by Robinson for the first and second sets and wood or metal as also taught by Robinson for the third set, in order to add variety to the game assembly (e.g., to permit a player to select a metal or rubber ring according to the player’s preference).
Regarding claim 11, the modified Collins teaches the claimed invention substantially as claimed, as set forth above for claim 10. The rings of the first and second sets each have different inner diameters, as taught by Williams, but Williams is silent with respect to these dimensions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by selecting an inner diameter of 3.81 centimeters for each ring of the first set and 2.86 centimeters for each ring of the second set, so that the rings are suitably sized for being projected by hand to be caught upon the pegs (see Williams, pg. 1, lines 56-65; also see Robinson, para. 0030, lines 10-12, for catching upon one, two, or three pegs), since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Carman, Kroscher, McConnell, Williams, Robinson, and Davis.
Regarding claim 18, Collins discloses a ring toss game assembly (Figs. 1-2) comprising: a circularly shaped board (board 3; line 40) having a width (Figs. 1-2); a plurality of pegs (pins 5; lines 42-44) each being engaged to and extending substantially perpendicularly from an upper face of the board (Fig. 2), each peg (5) inherently having a color and having an end distal from the board (3); a plurality of holes (see Fig. 2) extending into the upper face of the board (3), the holes being sized complementarily to the pegs (as clearly shown in Fig. 2), such that the pegs (5) are insertable into the holes for engaging the pegs (5) to the board (3) in the configuration illustrated in Fig. 2; a plurality of circularly-shaped rings (rings 6; lines 44-47; see line 54, “rings”), wherein a respective ring (6) is configured for grasping in digits of a hand of a user such that the user can toss the respective ring in an attempt to position the respective ring around a respective one of the pegs (lines 48-53, “the ring is tossed at the pins”), each ring (6) inherently having an inner diameter; a wall (of box 1, Fig. 2) engaged to, extending around, and extending substantially perpendicularly from a perimeter of the board (3), wherein the wall is configured to retaining tossed rings (6) upon the board (due to the configuration of the wall with respect to the board as shown in Fig. 2), the wall having a height extending from the board (3) that is greater than a length of each peg (5) extending from the board (3), as clearly shown in Fig. 2; and a set of rules for playing a ring toss game (pg. 1, lines 48-57). 
As noted above, the board of Collins inherently has a width, and the pegs and the wall each inherently have a height, but Collins is silent with respect to these dimensions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Collins by providing the board with a width of from 20.00 to 42.00 centimeters, the pegs with a height of from 1.27 to 3.20 centimeters, and the wall with a height of from 2.54 to 7.62 centimeters, so that the assembly is suitably sized for its intended use as a ring toss game, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Collins differs from the claimed invention in that Collins does not explicitly teach the pegs having a variety of colors including red, orange, green, yellow, purple, white, and blue, being tapered adjacent to the end, and being selectively insertable into the holes; Collins does not teach the holes being positioned in concentric circles; Collins is silent with respect to the size and material of the rings and does not teach the rings having a variety of inner diameters; and Collins does not teach the wall is transparent. However, all of these features were known in the art of ring toss games, and each of these features performs the same predictable function in combination as it does separately, as will be discussed in detail below.
With respect to the color of the pegs, Carman teaches a ring toss game assembly (Figs. 1-2) comprising pegs (tapered pins 8) having a variety of colors, for example, including red, yellow, brown, and blue (pg. 2, lines 13-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by providing the pegs with a variety of different colors, as suggested by Carman, in order to represent different point scores associated with the different pegs (Carman, pg. 2, lines 13-20). Although Carman does not explicitly teach orange, purple, and white pegs, it would have been obvious to one of ordinary skill in the art, when modifying Collins to include a variety of colored pegs as taught by Carman, to select any desired colors for the pegs, additionally including orange, purple, and white, as a simple matter of aesthetic design choice, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
With respect to the tapered shape of the pegs, Kroscher teaches a ring toss game assembly (Fig. 1) comprising pegs (pins C, D; pg. 1, lines 47-49) each being tapered adjacent to its distal end (as shown in Fig. 1) such that the end is circumferentially smaller than the peg (C, D) proximate the end. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by tapering each pin adjacent to the end, as taught by Kroscher, in order to give the pegs an attractive finished appearance. 
With respect to the selective insertability of the pegs into the holes, Kroscher further teaches the pegs (C, D) are selectively insertable into holes (pg. 1, line 44, “removably fitted”) in a board (A) for engaging the pegs (C, D) to the board (A) in one of a variety of possible configurations (one possible configuration shown in Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by configuring the pegs to be selectively insertable into the holes, as suggested by Kroscher, in order to securely yet removably join the pegs to the board (see Kroscher, pg. 1, lines 43-44, “the pins being advisably removably fitted to the board”).
With respect to the concentric arrangement of the holes, McConnell teaches a ring toss game assembly (Fig. 1) comprising a board (A; pg. 1, lines 25-30) and a plurality of pegs (pins 5, 10, 15, 20) positioned in a plurality of concentric circles within the board (pg. 1, lines 20-22, “in circular sets concentric with a central pin”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by positioning the pegs and their corresponding holes in a plurality of concentric circles as taught by McConnell, in order to provide a greater variety of scoring opportunities to add interest to the game.
With respect to the inner diameters of the first, second, and third sets of rings, Williams teaches a ring toss game assembly (Fig. 1) comprising rings (17) having a variety of inner diameters (pg. 1, lines 56-65), including a first set of rings having equivalent inner diameters (pg. 1, lines 56-60, “four rings of a size” of larger diameter), a second set of rings having equivalent inner diameters that are smaller than the inner diameters of the rings of the first set (pg. 1, lines 56-60, e.g., two of the four rings of smaller diameter), and a third set of rings having equivalent inner diameters that are equivalent to the inner diameter of the rings of the second set (pg. 1, lines 56-60, e.g., the other two of the four rings of smaller diameter). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by providing the rings with a variety of inner diameters including first, second, and third sets of rings as taught by Williams, in order to provide varying levels of difficulty for playing the game. Although Williams is silent with respect to the particular dimensions of the rings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by selecting an inner diameter of 3.81 centimeters for each ring of the first set and 2.86 centimeters for each ring of the second set, so that the rings are suitably sized for being projected by hand to be caught upon the pegs (see Williams, pg. 1, lines 56-65), since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to the materials of the first, second, and third sets of rings, Robinson teaches a ring toss game assembly comprising rings that “can be made from a variety of materials, including, but not limited to, plastics, rubbers, metals, metal alloys, and wood” (para. 0029, lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by selecting rubber as taught by Robinson for the first and second sets of rings and wood or metal as also taught by Robinson for the third set of rings, in order to add variety to the game assembly (e.g., to permit a player to select a metal or rubber ring according to the player’s preference).
With respect to the transparent material of the wall, Davis teaches that it was known in the game art to select a transparent material for a perimeter wall (transparent side wall 27, Fig. 1; col. 2, lines 32-36) surrounding a game board (13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Collins by selecting a transparent material as suggested by Davis for the wall, so that the playing surface of the game board is more readily visible to the players.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 21, 2022/